
QuickLinks -- Click here to rapidly navigate through this document

MEMBERSHIP UNIT PURCHASE AGREEMENT
BY AND BETWEEN
WELLINGTON PROPERTIES INVESTMENTS, L.P., as Seller
AND
STEVEN B. HOYT, BRUCE K. HOYT, DONALD RINGROSE
AND RICHARD WOLSFELD as Buyers
Dated December 29, 2000

--------------------------------------------------------------------------------


MEMBERSHIP UNIT PURCHASE AGREEMENT


    THIS AGREEMENT, made and entered into this 29th day of December, 2000 is by
and between Wellington Properties Investments, L.P., a Delaware limited
partnership ("Seller") and Steven B. Hoyt, Bruce K. Hoyt, Donald Ringrose, and
Richard Wolsfeld, each individuals (collectively, the "Buyers").


W I T N E S S E T H:


    WHEREAS, Seller is the sole member of WPT I, LLC, a Delaware limited
liability company ("WPT") and owns all of the outstanding membership units of
WPT (the "Units");

    WHEREAS, WPT owns the real estate legally described on Exhibit A annexed
hereto and commonly referred to as the Thresher Square Property (the
"Property");

    WHEREAS, on or about November 1998, the Buyers, as part of a larger selling
group, sold to Seller the Property and now desire to purchase back the Property
from Seller through the purchase of the Units on the terms and conditions
contained herein;

    WHEREAS, pursuant to an Assumption Agreement dated November 19, 1998, a copy
of which is annexed hereto as Exhibit B, WPT assumed the mortgage and other
indebtedness and obligations related to the Property which by operation of law
will remain with WPT following the closing of this transaction which the Buyers
acknowledge;

    WHEREAS, the Buyers, as former owners and Steve Hoyt as the current property
manager of the Property, are familiar with the Property including its
environmental condition and are willing to purchase the Units on an as-is basis
with very limited representations and warranties from Seller regarding the
Property.

    NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements and upon the terms and subject to the conditions
hereinafter set forth, the parties do hereby agree as follows:


ARTICLE I
SALE AND PURCHASE OF MEMBERSHIP UNITS


    1.1  Sale of the Units.  Subject to the terms and conditions of this
Agreement, at the Closing on the Closing Date (as defined in Section 2.1) Seller
will sell to Buyers, and Buyers will purchase from Seller, the Units for the
consideration specified herein.

    1.2  Consideration.  In exchange for the Units, the Buyers agree to pay
and/or deliver to Seller the following:

(a)$169,874 in cash payable to Seller on the Closing Date;

(b)522,416 certificated shares of common stock of Stonehaven Realty Trust
("Stonehaven") issued in the name of Steven B. Hoyt (456,671) and Bruce K. Hoyt
(65,745) (the "Buyers Securities"); and

(c)61,898 uncertificated units of Seller collectively issued in the name of
Donald Ringrose and Richard Wolsfeld (the "Ringrose and Wolsfeld Units");

    1.3.  Additional Obligations of Buyers.  In addition to the consideration
set forth above, the Buyers shall also:

(a)Obtain from Excel Bank a release of Stonehaven's $805,000 cash pledged as
security for a letter of credit in favor of U.S. Bank Trust National Association
(formerly known as First Trust National Association), mortgagee of the Property
(the "Letter of Credit"), and a release

2

--------------------------------------------------------------------------------

of the Letter of Credit as soon as possible but in no event later than
January 31, 2001 and agrees to pledge its own cash and/or enter into substitute
letters of credit with Excel Bank. Notwithstanding the foregoing, Buyers agree
to indemnify Stonehaven for any and all amounts paid to Excel Bank from the Cash
Deposit or as a result of drawing on the Letter of Credit from the date of
Closing until the cash deposit is released and returned to Stonehaven and the
Letter of Credit is released and shall pay this amount upon demand from
Stonehaven.

(b)Obtain from Steven B. Hoyt and Michelle J. Hoyt a joint release of Seller's
obligation to indemnify them from amounts incurred by them under personal
guaranties related to the Property pursuant to the terms of an Indemnity
Agreement dated November 1998, a copy of which is annexed hereto as Exhibit C
(the "Hoyt Indemnification Release").


ARTICLE II
CLOSING


    2.1  The Closing.  The closing of the transactions contemplated hereby (the
"Closing") will take place at the offices of Messerli & Kramer, P.A., 150 S. 5th
Street, Suite 1800, Minneapolis, Minnesota, at 10:00 am. on December 29, 2000,
unless the parties otherwise mutually agree (the "Closing Date"). Except as
expressly set forth in this Agreement, all matters at the closing will be
considered to take place simultaneously effective immediately after the close of
business on the Closing Date and no delivery of any document will be deemed
complete until all transactions and deliveries of documents are completed.

    2.2  Deliveries of Seller.  At the Closing, Seller will deliver the
following documents to Buyers:

(a)certificates representing the Units duly endorsed in blank for transfer or
accompanied by duly executed membership unit powers assigning the Units in
blank;

(b)resignations, effective as of the Closing Date, of any governorship or
officership of WPT requested by Buyers;

(c)the minute books and ledger of WPT;

(d)any other documents reasonably requested by the Buyers, to confirm the
accuracy of the representations and warranties and the performance of the
agreements of the Seller hereunder.

    The obligation of Buyers to consummate this Agreement and the transactions
contemplated hereby is subject to the delivery prior to or at the Closing of the
above listed documents.

    2.3  Deliveries of Buyers.  At the Closing, Buyers will deliver the
following documents to Seller:

(a)A cashiers check payable to WPT or wire confirmation of $169,874.00;

(b)Bill of Sale for the Ringrose and Wolsfeld Units executed by Donald Ringrose
and Richard Wolsfeld in form satisfactory to counsel to Seller;

(c)The Buyers Securities endorsed in blank for transfer or accompanied by stock
powers endorsed in blank or a Bill of Sale satisfactory to counsel to Seller to
transfer Buyers Securities to Seller;

(d)The Hoyt Indemnification Release;

(e)any other documents reasonably requested by Seller, to confirm the accuracy
of the representations and warranties and the performance of the agreements of
Buyers hereunder.

    The obligation of Seller to consummate this Agreement and the transactions
contemplated hereby is subject to the delivery prior to or at the Closing of the
above listed documents.

3

--------------------------------------------------------------------------------


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PARTIES


    3.1  Seller's Representations and Warranties.  Seller hereby represents and
warrants to Buyers that:

    3.1.1  Authority.  Seller has all requisite power and authority to enter
into this Agreement and each agreement, document and instrument to be executed
and delivered by Seller pursuant to this Agreement and to carry out the
transactions contemplated hereby and thereby. This Agreement and each agreement,
document and instrument to be executed and delivered by Seller pursuant to this
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of Seller each enforceable in accordance
with their respective terms.

    3.1.2  Organization.  WPT is a limited liability company duly organized and
in good standing under the laws of the state of Delaware.

    3.1.3  Capitalization.  The total authorized membership units of WPT
consists of             units, of which all issued and outstanding units are
owned by Seller.

    3.1.4  The Units; No Options.  The Units when delivered to Buyers will be
free and clear of any and all pledges, claims, restrictions, charges, liens,
security interests, encumbrances or other interests of third parties of any
nature whatsoever created by Seller, except for restrictions imposed by federal
or state securities laws. WPT has no outstanding options, warrants or other
rights to purchase securities of WPT and has no commitment to issue any
additional securities of the Company.

    3.1.5  No Liens.  There are no liens or encumbrances against the Property
other than those liens or encumbrances included on the deed filed in Hennepin
county for the Property showing WPT as grantee. WPT is not a foreign person,
foreign partnership, foreign trust or foreign estate as those terms are defined
in Section 1445 of the Internal Revenue Code.

    3.1.6  "As Is" Condition. Buyers agree and acknowledge that Buyers (or their
affiliate) are the prior owners of the Property and Steven B. Hoyt (or his
affiliate) is the current manager of the Property. As such, Buyers agree,
acknowledge and represent that Buyers are accepting the Units and the Property
on an "as is" "where is" basis without any representations or warranties
whatsoever with respect to the value of the Units, the value or financial
viability of the Property, the physical condition of the Property or any other
matter whatsoever except as specifically set forth in this Agreement.

    3.2  Buyer's Representations and Warranties.  Buyers represent, warrant and
covenant to Seller as follows:

    3.2.1  Authority.  Each Buyer has the legal capacity and right to enter into
this Agreement and each agreement, document and instrument to be executed and
delivered by each Buyer pursuant to this Agreement and to carry out the
transactions contemplated hereby and thereby. This Agreement and each agreement,
document and instrument to be executed and delivered by each Buyer pursuant to
this Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of Buyer each enforceable in accordance with
their respective terms.

    3.2.2  Buyer Securities.  The Buyer Securities when delivered to Seller
pursuant to this Agreement will be, free and clear of any and all pledges,
claims, restrictions, charges, liens, security interests, encumbrances or other
interests of third parties of any nature whatsoever created by Buyer, except for
restrictions imposed by federal or state securities laws.

    3.2.3  The Ringrose and Wolsfeld Units.  The Ringrose and Wolsfeld Units
when delivered to Seller pursuant to this Agreement will be, free and clear of
any and all pledges, claims, restrictions,

4

--------------------------------------------------------------------------------

charges, liens, security interests, encumbrances or other interests of third
parties of any nature whatsoever created by Buyer, except for restrictions
imposed by federal or state securities laws.

    3.2.4  No Contravention.  The execution, delivery and performance by Buyers
of this Agreement and each such agreement, document and instrument delivered
hereunder, does not and will not result in a breach of, constitute or result in
a default under, accelerate any obligation under or give rise to a right of
termination of, any indenture or loan or credit agreement or any other
agreement, contract, instrument, mortgage, lien, lease, permit, authorization,
order, writ, judgment, injunction, decree, determination or arbitration award to
any Buyer is a party or by which any securities being transferred to Seller
hereunder are bound or affected, or result in the creation or imposition of any
mortgage, pledge, lien, security interest or other charge or encumbrance on any
such security.

    3.2.5  No Consent.  No consent or waiver by, approval of, or designation,
declaration or filing with, any third party is required in connection with the
execution, delivery and performance by Buyers of this Agreement and each
agreement, document and instrument to be executed and delivered by any of them
pursuant to this Agreement.


ARTICLE IV
ADDITIONAL COVENANTS


    4.1  Closing Prorations; Consistent Operations.  All items of income,
expense, gain and loss arising from or related to WPT or the operations of the
Property shall be for the account of Seller through 11:59 pm December 31, 2000
despite the Closing occurring on December 29, 2000. All items of income and
expenses arising from or related to WPT or the operations of the Property shall
be for the account of Buyers beginning 12:01 am on January 1, 2001 despite the
Closing occurring on December 29, 2000. Items of income and expense include
(i) all rents, including past due rents, (ii) city, state, county and school
district ad valorem taxes and other taxes (including lender escrows) and
assessments which are actually due and payable in the year of closing (all taxes
and assessments due and payable in years subsequent to the Date of Closing shall
be the responsibility of Buyer); (iii) all utility or other charges which may
become a lien upon the Property and all service and other related contracts;
(iv) casualty insurance premiums (including lender escrows); (v) the interest
due and owing any lender (including lender escrows; (vi) any other income or
expense items properly attributable to the operation of the Property or
otherwise agreed upon by Seller and Buyers. Between the Date of Closing and of
12:01 am January 1, 2001, Buyers agree to operate the Property in normal course
consistent with past operating practices.

    4.2  Payments.  As of 12:01 am January 1, 2001, Buyers shall be entitled to
all funds held in any WPT account and all receivables and other assets of WPT
after taking into items of income and expenses of Seller pursuant to
Section 5.1. The cash balance owing, if any, by either Buyer or Seller pursuant
to the prorations as provided in Section 5.1 above, shall be paid directly by
Seller to Buyer or Buyer to Seller, as the case may be, by cashier's check, in
certified funds, or by wire transfer as soon as practicable after 12:01 am
January 1, 2001.

    4.3  Security Deposits and Escrows.  At the Closing, Seller shall transfer
its interest in, and Buyers shall retain, all tenant security deposits and
escrow deposits (other than the Cash Deposit) with respect to the Property.

    4.4  Retention of Rights.  Notwithstanding anything contained in this
Agreement to the contrary, Seller and Buyers agree that Seller retains all
rights to conduct a financial accounting or audit and any sums owing by Buyers
to either WPT or Seller as disclosed in any such accounting or audit shall be
and remain the property of Seller notwithstanding the transfer or agreement to
transfer the Units as provided herein.

5

--------------------------------------------------------------------------------

    4.5  Releases.  

    4.5.1  Release of Seller.  As of the Closing, Buyers, for themselves and all
their related or affiliated persons or entities, do hereby release and forever
discharge Seller and its officers, trustees, shareholders, employees, advisors,
attorneys, agents, insurers, affiliated corporations and businesses, successors
and assigns, and all other related or affiliated persons or entities, as the
case may be, from and against any all claims, demands, causes of actions or
rights which Buyers had, now has or could hereinafter have or assert in any
manner, whether individually or collectively, arising out of or related to WPT
or the Property; notwithstanding the foregoing, the release provisions of this
section shall be inapplicable to any breach of this Agreement by Seller, and to
any right of indemnification provided by Seller's declaration of trust or bylaws
afforded as a result of service as an employee, officer or trustee of Seller.

    4.5.2  Release of Buyers.  As of the Closing, Seller, for it, its officers,
trustees, shareholders, principals, affiliated corporations and businesses,
successors and assigns, and all other related or affiliated persons or entities,
does hereby release and forever discharge each of the Buyers and their related
or affiliated persons or entities, as the case may be, from and against any all
claims, demands, causes of actions or rights which Seller had, now has or could
hereinafter have or assert in any manner, whether individually or collectively,
arising out of or related to WPT or the Property; notwithstanding the foregoing,
the release provisions of this section shall be inapplicable to any breach of
this Agreement by a Buyer, and to the right to an accounting with respect to the
Property as provided in Section 4.4.

    4.6  Indemnity.  Buyers agree to jointly and severally indemnify Seller and
hold Seller harmless from and against all liabilities and obligations involving
the transaction contemplated by this Agreement, the Property, WPT or the Units
whether such obligations arise prior to, on or after the closing of the
transactions contemplated hereunder. Buyers specifically agrees to assume,
indemnify and hold Seller harmless from all liabilities to any lender or issuer
in connection with any existing mortgage loan on the Property and further agrees
to indemnify and hold Seller harmless from any claims or damages of any kind
whatsoever arising from the failure to obtain from any lender, issuer or other
third party, consent to the transactions contemplated by this Agreement. Buyers
shall pay any and all fees, expenses or charges imposed by any such lender or
otherwise in connection with the transfer of the Units or the Property to Buyer.


ARTICLE V
GENERAL PROVISIONS


    5.1  Incorporation of Recitals.  The Recitals set forth above are
incorporated herein and are made a part of this Agreement as if fully set forth
herein and shall constitute an expression of the intent of the parties and as an
aid in the construction of this Agreement.

    5.2  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between Seller and Buyer pertaining to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements or understandings of
the parties relating to the subject matter hereof, whether written or oral. This
Agreement may not be modified or amended except pursuant to a written agreement
signed by Seller and Buyers.

    5.3  Successors and Assigns.  The terms and conditions of this Agreement
will inure to the benefit of and be binding upon the respective heirs,
successors and permitted assigns of the parties hereto. This Agreement may not
be assigned by any party without the prior written consent of the other party
hereto. Notwithstanding the foregoing, no assignment of this Agreement or any of
the rights or obligations hereof by Buyers will relieve Buyers of their
obligations under this Agreement to Seller and,

6

--------------------------------------------------------------------------------

upon any such assignment, the representations, warranties, covenants and
agreements contained in this Agreement will be deemed to have been made by
Buyers' assignee as well as by Buyers.

    5.4  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will for all purposes be deemed to be an original
and all of which will constitute the same instrument. Facsimile signatures shall
be acceptable.

    5.5  Headings.  The headings of the sections and paragraphs of this
Agreement are included for convenience only and will not be deemed to constitute
part of this Agreement or to affect the construction hereof.

    5.6  Modifications and Waivers.  Any of the terms or conditions of this
Agreement may be waived in writing at any time by the party which is entitled to
the benefits thereof. No waiver of any of the provisions of this Agreement will
be deemed to or will constitute a waiver of any other provisions hereof (whether
or not similar).

    5.7  Further Assurances.  At any time or from time to time after the Closing
Date, either party will, at the request of the other party and at such other
party's expense, execute and deliver any further instruments or documents and
take all such further action as such party reasonably may request in order to
consummate and make effective the transactions contemplated by this Agreement
including the completion of the transfers of the various securities hereunder
from Buyers to Seller and from Seller to Buyers.

    5.8  Severability.  If any provision hereof is held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision will
be of no force and effect, but the illegality or unenforceability will have no
effect upon and will not impair the enforceability of any other provision of
this Agreement.

    5.9  Notices.  All notices, requests, demands or other communications
required or permitted by this Agreement shall be in writing, and delivery shall
be deemed given on the date delivered if delivered personally or and three days
after mailing by registered or certified mail, return receipt requested,
postage-prepaid, addressed as follows:

If to the Seller:   Duane H. Lund, CEO
Stonehaven Realty Trust
4150 Olson Memorial Highway
Minneapolis, MN 55422
If to the Buyers:
 
Steven B. Hoyt
Hoyt Properties, Inc.
708 South 3rd Street, Suite 108
Minneapolis, MN 55415

or such other addresses as may be specified pursuant to notice given by either
party in accordance with the provisions of this subsection.

7

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

SELLER:
WELLINGTON PROPERTIES INVESTMENTS, L.P.,
a Delaware limited partnership

By:   STONEHAVEN REALTY TRUST,
a Maryland real estate investment trust, its sole general partner
 
 
By:
 
/s/ DUANE C. LUND   

--------------------------------------------------------------------------------

Duane C. Lund, Chief Executive Officer
 
  BUYERS:    
/s/ STEVEN B. HOYT   

--------------------------------------------------------------------------------

Steven B. Hoyt
 
 
/s/ BRUCE K. HOYT   

--------------------------------------------------------------------------------

Bruce K. Hoyt
 
 
/s/ DONALD RINGROSE   

--------------------------------------------------------------------------------

Donald Ringrose
 
 
/s/ RICHARD WOLSFELD   

--------------------------------------------------------------------------------

Richard Wolsfeld
 
 

8

--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION


Parcel 1:   The Northwesterly 72 feet of the Southeasterly 144 feet of Lot 13,
Block 45, Town of Minneapolis, Hennepin County, Minnesota, according to the plat
thereof on file or of record in the office of the Register of Deeds in and for
said County.
Parcel 2:
 
All those parcels of land in Block 45, Town of Minneapolis, described as
follows:
 
 
That portion of Lots 2 and 12 lying Southeasterly of a line 88 feet
Southeasterly of and parallel with the Northwesterly line of said Block 45;
 
 
Lot 3;
 
 
The rear or Northwesterly 21.09 feet of Lot 13;
 
 
Lot 4 except the Southeasterly 28 feet thereof, front to rear;
 
 
Block 45, Town of Minneapolis, according to the plat thereof on file or of
record in the office of the Register of Deeds in and for said County;
 
 
Together with an easement for driveway over the Northwesterly 8 feet, front to
rear of said Southeasterly 28 feet of said Lot 4.

Hennepin County, Minnesota
Torrens Property
Torrens Certificate No. 677285

9

--------------------------------------------------------------------------------

EXHIBIT B


ASSUMPTION AGREEMENT


    THIS AGREEMENT, made this 19TH day of November, 1998, between THRESHER
SQUARE LIMITED PARTNERSHIP II, a Minnesota limited partnership (the "Borrower"),
whose post office address is c/o Steven B. Hoyt, Hoyt Properties, Inc.,
708 South Third Street, Minneapolis, Minnesota 55415 and WPT I, LLC, a Delaware
limited liability company (the "Assuming Party"), whose post office address is
300 First Avenue North, Suite 115, Minneapolis, Minnesota 55401.


PRELIMINARY STATEMENT OF FACTS


    A.  The City Minneapolis, Minnesota (the "Issuer") has issued $4,335,000
Commercial Development Revenue Refunding Bonds (Thresher Square Limited
Partnership II Project) Series 1996 (hereinafter referred to as the "Bonds"),
which was evidenced by that certain Preliminary Official Statement dated May 31,
1996 and that certain Official Statement dated June 10, 1996 (collectively the
"Official Statement") relating to and describing the Bonds, that certain
Indenture of Trust dated June 15, 1996 (the "Indenture") between the Issuer and
U.S. Bank Trust National Association, formerly known as First Trust National
Association (the "Trustee"); that certain Loan Agreement dated June 15, 1996
(the "Loan Agreement") between the Issuer and the Borrower relating to the
Project described therein (the "Project"), that certain Mortgage, Security
Agreement, and Fixture Financing Statement dated June 15, 1996 (the "Mortgage")
from the Borrower to the Issuer; that certain Assignment of Leases and Rents
dated June 15, 1996 (the "Assignment") between the Issuer and the Borrower; and
that certain Continuing Disclosure Agreement dated June 15, 1996 (the
"Continuing Disclosure Agreement") between the Borrower and the Trustee
(collectively the "Documents").

    B.  The Borrower desires to convey the premises relating to the Project as
described on the attached Exhibit A (the "Premises") to the Assuming Party.

    C.  The Assuming Party is willing to assume the obligation to pay the
indebtedness evidenced by, and otherwise perform all of the terms, conditions
and covenants of the Documents.

    NOW, THEREFORE, in consideration of the above premises, the covenants herein
contained and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto do covenant and agree as follows:

    1.  The Assuming Party represents and warrants as follows:

    a.  The Assuming Party is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has complied with all certifications, filings, and requirements necessary to
continue as a limited liability company in the State of Delaware and to do
business in the State of Minnesota. The Assuming Party has all requisite power
and authority to own and operate the Premises, to enter into this Assumption
Agreement (the "Assumption Agreement") and to otherwise assume and perform the
obligations on its part to be assumed and performed as contemplated hereunder,
and is in compliance with all laws, regulations, ordinances and orders of public
authorities applicable to it.

    b.  Neither the execution and delivery of this Assumption Agreement nor the
performance of the provisions of the agreements therein contained on the part of
the Assuming Party will contravene, violate or constitute a default under the
Assuming Party's organizational documents, or any agreement with the partners of
the Assuming Party, or any creditors of the Assuming Party, or any law,
ordinance, governmental regulation, agreement or indenture to which the Assuming
Party is a party or by which the Assuming Party or the Assuming Party's
properties are bound.

    c.  There are no (i) bankruptcy proceedings involving the Assuming Party or,
to the Assuming Party's best knowledge, any partner of the Assuming Party;
(ii) dissolution proceedings involving the Assuming Party; (iii) unsatisfied
judgments of record against the Assuming Party or, to the Assuming Party's best
knowledge, any partner of the Assuming Party; or (iv) tax liens filed

--------------------------------------------------------------------------------

against the Premises, the Assuming Party or, to the Assuming Party's best
knowledge, any partner of the Assuming Party.

    d.  This Assumption Agreement has been duly executed and delivered by the
Assuming Party and constitutes the legal, valid and binding obligation of the
Assuming Party, enforceable in accordance with its terms, except as to
enforcement of remedies, as may be limited by bankruptcy, insolvency or similar
laws affecting generally the enforcement of creditor's remedies.

    e.  There are no judgments, suits, actions or proceedings at law or in
equity or by or before any governmental instrumentality or agency now pending
against or, to the best of the Assuming Party's knowledge, threatened against
the Assuming Party or its properties, or both, nor has any judgment, decree or
order been issued against the Assuming Party or its properties, or both, which
would have a material adverse effect on the Premises or the financial condition
of the Assuming Party or the Assuming Party's properties.

    f.   No consent or approval of any regulatory authority having jurisdiction
over the Assuming Party is necessary or required by law as a prerequisite to the
execution, delivery and performance of the terms of this Assumption Agreement.

    g.  The Assuming Party is not, as of the date hereof, in default in the
payment of any of the Assuming Party's material obligations.

    2.  The Assuming Party hereby expressly assumes the obligation to pay the
indebtedness evidenced by, and otherwise perform all of the terms and conditions
of the Documents, and agrees to perform the same and to be bound by the same in
accordance with their respective terms and conditions.

    3.  The Assuming Party agrees that its assumption of liability hereunder
shall constitute a direct and primary liability on the Documents and shall not
be conditioned upon any obligation of any party to the Documents to first resort
to enforcement of any remedies against the Borrower or any security given
therefor.

    4.  This Assumption Agreement is delivered in and made and shall in all
respects be construed according to the laws of the State of Minnesota.

    5.  This Assumption Agreement and each and every part thereof shall be
binding upon the parties hereto and upon their heirs, administrators,
representatives, executors, successors and assigns.

    6.  Any notices which any party may deem necessary or desirable to give
pursuant to the terms of this Assumption Agreement shall be deemed duly given if
given in writing and mailed by certified mail to the parties hereto at the
respective addresses set forth above or to such other address as any party may
designate by notice in writing as its address for future notice purposes.

    IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement
to be executed as of the date and year first above written.


BORROWER
 
THRESHER SQUARE LIMITED PARTNERSHIP II,
a Minnesota limited partnership
 
 
By:
 
/s/ STEVEN B. HOYT   

--------------------------------------------------------------------------------

Steven B. Hoyt     Its: Managing General Partner

2

--------------------------------------------------------------------------------

STATE OF MINNESOTA   )
) ss. COUNTY OF HENNEPIN   )

    The foregoing instrument was acknowledged before me this    day
of            , 1998, by Steven B. Hoyt, the Managing General Partner of
Thresher Square Limited Partnership II, a Minnesota limited partnership, on
behalf of the partnership.


[NOTARY STAMP]
 
/s/ ROBIN KAY SELLNER   

--------------------------------------------------------------------------------

Notary Public
ASSUMING PARTY:
 
WPT I, LLC,
a Delaware limited liability company
 
 
By:
 
Wellington Properties Investments, L.P., a Delaware limited partnership, its
sole member
 
 
 
 
By:
 
Wellington Properties Trust, a Maryland real estate investment trust, its sole
general partner
 
 
 
 
 
 
By:
 
/s/ DUANE LUND   

--------------------------------------------------------------------------------

            Its:   CEO

--------------------------------------------------------------------------------


STATE OF MINNESOTA
 
)
) ss. COUNTY OF HENNEPIN   )

    The foregoing instrument was acknowledged before me this    day
of            , 1998, by                     , the                    of
Wellington Properties Trust, a Maryland real estate investment trust, the sole
general partner of Wellington Properties Investments, L.P., a Delaware limited
partnership, the sole member of WPT I, LLC, a Delaware limited liability
company, on behalf of the company.


[NOTARY STAMP]
 
/s/ ROBIN KAY SELLNER   

--------------------------------------------------------------------------------

Notary Public


3

--------------------------------------------------------------------------------

EXHIBIT C


INDEMNITY


    THIS INDEMNITY is made this    day of November 1998, by Wellington
Properties Investments, L.P. ("Wellington") in favor of Steven B. Hoyt and
Michelle J. Hoyt (individually or collectively "Hoyt").

    A.  The ownership of certain real property is being transferred to
affiliates of Wellington pursuant to that certain Contribution Agreement dated
August 28, 1998.

    B.  In connection with the transfer of such real property, certain loans are
being assumed by affiliates of Wellington.

    C.  Hoyt shall remain personally liable for certain loans as described on
the attached Exhibit A (the "Guaranties") that are being assumed by affiliates
of Wellington.

    D.  Hoyt desires to be indemnified by Wellington, and Wellington desires to
indemnify Hoyt for any liability Hoyt may incur related to the Guaranties.

    1.  Indemnification.  Wellington hereby agree that it shall indemnify,
defend and hold harmless Hoyt to the fullest extent permitted by law, from and
against and and all liabilities, losses, interest, claims, damages, penalties,
costs and expenses (including, without limitation, all attorneys' fees and
accountants' fees and expenses), judgments, obligations, assessments and fines
paid or incurred in connection with the Guaranties.

    2.  Governing Law.  This Indemnity shall be construed in accordance with and
governed by the laws of the State of Minnesota.

    3.  Parties in Interest.  This Indemnity shall be binding upon Wellington,
its successors and assigns and inure to the benefit of Hoyt, their successors
and assigns.


 
 
Wellington Properties Investments, L.P.,
a Delaware limited partnership
 
 
By:
 
Wellington Properties Trust, a Maryland real estate investment trust     Its:  
General Partner
 
 
 
 
By:
 
/s/ DUANE LUND   

--------------------------------------------------------------------------------

        Its:   CEO

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT A TO INDEMNITY


Irrevocable Guaranty Agreement dated June 15, 1996 between Steven B. Hoyt and
First Trust National Association.

Master Lease dated June 15, 1996 by and between Thresher Square Limited
Partnership II and Steven B. Hoyt.

Guaranty of Recourse Obligations of Borrower dated January 8, 1998 executed by
Cliff Six, Inc., Steven B. Hoyt and Michelle L. Hoyt in favor of GMAC Commercial
Mortgage Corporation.

2

--------------------------------------------------------------------------------



QuickLinks


MEMBERSHIP UNIT PURCHASE AGREEMENT
W I T N E S S E T H:
ARTICLE I SALE AND PURCHASE OF MEMBERSHIP UNITS
ARTICLE II CLOSING
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PARTIES
ARTICLE IV ADDITIONAL COVENANTS
ARTICLE V GENERAL PROVISIONS
EXHIBIT A LEGAL DESCRIPTION
ASSUMPTION AGREEMENT
PRELIMINARY STATEMENT OF FACTS
INDEMNITY
EXHIBIT A TO INDEMNITY
